Citation Nr: 0100865	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  98-13 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969, including service in the Republic of Vietnam, 
and his decorations included the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the appellant's claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1151.  The 
appellant, the surviving spouse of the veteran, perfected a 
timely appeal of this determination to the Board.

In October 2000, the appellant, accompanied by her accredited 
representative, presented testimony to the undersigned Board 
Member at a hearing held at the local VA office.  During the 
hearing, the appellant submitted evidence, accompanied by a 
waiver of RO consideration, to the undersigned Board Member.  
This evidence will be considered by the Board in connection 
with the instant appeal.


REMAND

The Board has carefully reviewed the claims file and finds 
that this case must be remanded for further development and 
adjudication.

The appellant essentially contends that entitlement to DIC 
benefits under 38 U.S.C.A. § 1151 is warranted because VA was 
negligent in recommending that her husband undergo an 
elective cholecystectomy in September 1996, and that this 
surgery ultimately caused his death.  She argues that his 
treating VA physician knew that he was suffering from alcohol 
induced hepatitis.  Moreover, the appellant asserts that the 
cholecystectomy was performed by a traveling VA physician who 
was not familiar with the veteran and who, following the 
surgery, informed her that her husband's blood was not 
clotting due to his cirrhosis.  In this regard, she maintains 
that she and her husband were not advised that he had liver 
problems and that she only learned of that pathology 
subsequent to the cholecystectomy.  Further, she reports that 
the veteran had kidney and liver failure within 48 hours of 
the surgery.  

A review of the claims folder shows that, at the outset of 
his October 1997 report, Dr. Arif Muslim, the veteran's 
private treating physician, indicated that he had reviewed 
the veteran's relevant VA medical records.  The physician 
thereafter opined that, in light of the veteran's condition, 
he would probably not have suggested that he undergo the 
elective cholecystectomy at that time.  Dr. Muslim explained 
that the surgery and its accompanying blood loss "pushed 
[the veteran] into hepatic failure which ultimately led to 
his death."  In a March 1998 medical statement, however, a 
VA physician concluded that, after reviewing the veteran's 
claims folder, he died as a result of the natural 
deterioration of his condition, rather than as a consequence 
of VA treatment.  In offering this opinion, he noted that the 
veteran's transfer from the Castle Point, New York, VA 
medical facility to St. Luke's Hospital in Newburgh, New 
York, was done against the medical advice of that center.  
The file reflects, however, that the transfer was done based 
on Dr. Muslim's recommendation, which he made subsequent to 
his review of the veteran's chart at that facility.  Further, 
with respect to the opinion offered by the March 1998 VA 
physician, the appellant's representative points out that 
there was no comment on Dr. Muslim's opinion.  In addition, 
he characterizes the absence of a request for that opinion as 
"disturbing."  In this regard, the representative argues 
that there should be a presumption that a negative opinion 
was sought.

In addition, in July 1996, the veteran filed a formal claim 
of service connection for post-traumatic stress disorder 
(PTSD).  The veteran died in November 1996 and his service 
connection claim was never adjudicated.  This is significant 
because within one year of his death, i.e., in October 1997, 
the appellant's VA Form 21-534 was received at the RO.  That 
form is, by its title, an application for dependency and 
indemnity compensation, including accrued benefits and death 
compensation, where applicable.  38 U.S.C.A. § 5101(b)(1); 
38 C.F.R. § 3.152(b)(1).  A surviving spouse may file a claim 
for accrued benefits, where, as here, the veteran had a claim 
pending at the time of his death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  Indeed, the claim may be 
particularly significant here because the veteran suffered 
from chronic excessive alcohol dependence and depression, 
which may be related to his claimed PTSD.  Further, the 
official certificate of death reflects that the veteran died 
from hepatic encephalopathy as a consequence of Laennec's 
cirrhosis.  As such, the Board finds that the issue of 
entitlement to service connection for PTSD, for accrued 
benefits purposes, is inextricably intertwined with the DIC 
claim and that the issues should be considered together.  The 
United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims) (Court) 
has stated that issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless all the issues have been 
considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  To date, however, no accrued benefits claim has been 
considered by the RO.

A review of the record also discloses that pertinent records 
may be outstanding.  In this regard, the Board observes that, 
in a September 1996 report, Dr. Muslim indicated that the 
veteran had initially sought treatment at the Castle Point, 
New York, VA Medical Center, "around Easter."  To date, 
however, the RO has requested medical records from that 
facility from only July to September 1996.  This is 
significant because records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, these outstanding 
treatment records might be particularly probative because 
they may include findings and conclusions relating to the 
veteran's psychiatric problems, i.e., his claimed PTSD as 
well as his reported depression and alcohol problems, in 
addition to his liver problems.

Further, the Board observes that one of the documents 
submitted at the hearing accompanied by a waiver of RO 
consideration is a July 1997 affidavit.  According to that 
affidavit, an internal VA investigation was initiated 
concerning the medical practices at the Castle Point, New 
York, VA Medical Center.  Moreover, the affiant reported that 
a primary focus of the inquiry would be concerns regarding 
the VA physician who treated the veteran from July to 
September 1996 and who recommended that he undergo the 
September 1996 elective cholecystectomy.  As such, the 
affidavit suggests additional pertinent evidence may be 
outstanding.

Finally, in written argument dated in December 2000, the 
appellant's representative correctly pointed out that, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096,____(2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the foregoing, the Board is REMANDING this case 
for the following:


1.  The RO should obtain and associate 
with the claims folder all pertinent 
outstanding post-service records of the 
veteran's treatment from any facility or 
source identified by the appellant.  This 
should specifically include any records 
of the veteran's treatment at the Castle 
Point, New York, VA Medical Center, from 
March through July 12, 1996, and any 
records of psychiatric or psychological 
treatment or evaluation by any source.  
The aid of the appellant in securing 
these records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records 

otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant should be 
informed in writing.

2.  The RO should use all available 
resources, to include contacting the 
Office of the Medical Inspector at the 
Veterans Health Administration, to obtain 
and associate with the claims folder 
records of the investigation referenced 
in the file, including, but not limited 
to, any interview, and any final report, 
regarding the medical care provided at 
the Castle Point, New York, VA Medical 
Center.  The appellant was reportedly 
interviewed by a representative of the 
Office of the Medical Inspector on July 
27, 1997.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  

Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should consider 
the appellant's claim of entitlement to 
service connection for PTSD, for the 
purposes of accrued benefits.  Then 
appellant's DIC claim must be 
readjudicated on a de novo basis, and if 
the benefits sought on appeal remains 
denied, she should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

